UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6135


DAVID VAN WORMER,

                Petitioner - Appellant,

          v.

HARRIS L. DIGGS, JR., Warden,

                Respondent - Appellee.



                             No. 11-6236


DAVID VAN WORMER,

                Petitioner - Appellant,

          v.

HARRIS L. DIGGS, JR., Warden,

                Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony John Trenga,
District Judge. (1:08-cv-01265-AJT-TRJ)


Submitted:   May 26, 2011                    Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.
Dismissed by unpublished per curiam opinion.


David Van Wormer, Appellant Pro Se.     Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               In these consolidated appeals, David Van Wormer seeks

to appeal the district court’s orders denying his Fed. R. Civ.

P.    60(b)    motion    for   reconsideration       of   the   district       court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition,

denying his motion to compel production of state court records,

and denying his motions to withdraw his state court guilty plea

and for a new trial.            The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1)(A) (2006); Reid v. Angelone, 369 F.3d

363, 369 (4th Cir. 2004).            A certificate of appealability will

not    issue    absent    “a   substantial     showing     of   the    denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).             When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating       that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.             Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El   v.   Cockrell,       537   U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                        Slack,

529 U.S. at 484-85.



                                          3
             In    his    informal    briefs,   Van    Wormer       has   failed   to

address the district court’s reasons for denying the various

motions.     Therefore, Van Wormer has forfeited appellate review

of   the    district      court’s    rulings.        See    4th    Cir.   R.   34(b).

Accordingly, we deny a certificate of appealability and dismiss

these appeals.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before     the    court   and   argument     would    not    aid    the   decisional

process.



                                                                           DISMISSED




                                         4